EXHIBIT 10.26

 

 

SVB FINANCIAL GROUP

RETENTION PROGRAM PLAN

RP YEARS BEGINNING 2008

Effective as of January 1, 2008

 

 

PURPOSE

The purpose of the SVB Financial Group Retention Program Plan is to:

 

  •  

Recognize the valuable contributions made by designated key individuals of the
Company; and

 

  •  

Retain and motivate those key individuals who are critical to the Company’s
long-term success.

The Plan is designed to allow individuals to share in: (i) returns from
designated investments made by the Company and its Affiliates, including
investments in designated venture capital funds and direct equity investments;
(ii) income realized from the exercise of, and the subsequent sale of underlying
shares of, warrants held by the Company; and (iii) other designated amounts, as
approved by the Board of Directors Compensation Committee.

This Plan shall be effective as of January 1, 2008.

DEFINITIONS

“Affiliate” means any parent corporation or subsidiary corporation, whether now
or hereafter existing, as those terms are defined in sections 424e of the
Internal Revenue Code of 1986, as amended.

“Company” means SVB Financial Group, a Delaware corporation.

“Compensation Committee” means the Compensation Committee of the Board of
Directors of the Company.

“Participant” means an employee chosen to participate in the Plan by the
Company’s Steering Committee in its sole discretion (participation of any
members of the Steering Committee or other executive officers requires the
approval of the Board of Directors Compensation Committee) and who meets the
eligibility requirements provided under this Plan.

“Plan” means this SVB Financial Group Retention Program Plan.

“RP Pool” means the total pool of returns on investments and other amounts
designated by the Compensation Committee for all RP Years under this Plan
(beginning with the 2008 RP Year).

“RP Share” means a unit representing an individual Participant’s designated
interest in the overall RP Pool. A Participant’s total percentage interest in
the Plan Pool shall be their total number of designated RP Shares divided by the
total number of RP Shares designated in the Plan at any given time by the
Steering Committee or Compensation Committee. For example, a Participant with 10
designated shares out of 400 total RP Shares shall have a 0.25% interest in the
Plan Pool.

 

-1-



--------------------------------------------------------------------------------

“RP Year” means a full fiscal year of the Company.

“Steering Committee” means the Steering Committee of the Company, or its
designated subcommittee for purposes of administering the Plan.

“Suspended RP Share” means an RP Share belonging to a Participant whose
performance has been deemed unsatisfactory by such Participant’s supervisor in
his or her reasonable discretion, and which has been designated as a Suspended
RP Share by the Steering Committee or Compensation Committee. Suspended RP
Shares will not be included in the total number of RP Shares referenced for
purposes of calculating individual percentage interests of Participants in the
RP Pool until such time as the Steering Committee or Compensation Committee
reinstates such Suspended RP Shares as RP Shares.

“Unallocated RP Share” means an RP Share which has not been awarded to a
specific Participant. Unallocated RP Shares will be included in the total number
of RP Shares referenced for purposes of calculating individual Participant
percentage interests in the RP Pool.

ADMINISTRATION

The Compensation Committee shall administer the Plan and shall have full power
and authority to construe, interpret and administer the Plan, including waiver
of any requirements under the Plan. The Compensation Committee may, at its
discretion, delegate its duties hereunder to the Steering Committee; provided,
however, the following must be ratified by the Compensation Committee: (i) the
allocated investments and other amounts to be included in the Plan for each
respective RP Year, and (ii) the percentage interests in the Plan of all
Steering Committee members and other executive officers.

All determinations and decisions of the Compensation Committee shall be final,
conclusive and binding upon all persons.

ELIGIBILITY FOR PARTICIPATION

To be eligible to participate in the Plan, employee Participants must: (i) be
employed with the Company or its Affiliates at the time of any RP Share
allocation, and (ii) be awarded RP Shares by the Company’s Steering Committee
(or in the case of Steering Committee members themselves or other executive
officers, by the Compensation Committee). Additionally, all Participants shall
abide by the Company’s Code of Conduct, Venture Capital Fund Investment Policies
and Procedures, and any other applicable policies and procedures of the Company
and/or its Affiliates as determined by the Compensation Committee.

HOW THE PROGRAM WORKS

RP Pool

Under the Plan, the Compensation Committee will, on an annual basis, allocate
certain investments and other amounts for inclusion in the Plan for the
respective RP Year. Aggregate net returns on such designated investments and
amounts from all RP Years (beginning with the 2008 RP Year) will constitute the
RP Pool from which distributions to Participants will be made based on the
Participants’ respective percentage interests in the Plan as determined by their
proportion of designated RP Shares to the total number of RP Shares awarded in
the Plan, excluding any Suspended RP Shares.

 

-2-



--------------------------------------------------------------------------------

Total Number of RP Shares

The total number of RP Shares shall be variable, with such variations occurring
as a result of:

 

1. The Steering Committee or Compensation Committee shall have the authority
under this Plan to increase the number of total RP Shares at any given time in
order to award additional RP shares to Participants, or to increase the number
of total RP shares in the Plan without allocating these additional shares to
specific Participants (such shares shall be deemed Unallocated RP Shares as
defined above and will be included in the total number of RP Shares for purposes
of calculating individual Participant percentage interests in the RP Pool).

 

2. The Steering Committee or Compensation Committee shall have the authority to
reduce the number of total RP Shares at any given time by eliminating any
Unallocated RP Shares, in which case such RP Shares shall no longer be included
in the total number of RP Shares for purposes of calculating individual
Participant percentage interests in the RP Pool.

 

3. The Steering Committee or Compensation Committee may designate RP Shares as
Suspended RP Shares. Suspended RP Shares shall not be included in the total
number of RP Shares for purposes of calculating individual Participant
percentage interests in the RP Pool until such time as the Steering Committee or
Compensation Committee reinstates such Suspended RP Shares as RP Shares.

 

4. Employees who terminate their employment with SVB Financial Group or its
Affiliates for any reason will forfeit their RP Shares, which will reduce the
total number of RP Shares, unless the Steering Committee or Compensation
Committee designates these forfeited shares as Unallocated RP Shares.

Term

The Company’s obligation to make distributions under the Plan for the
investments from an RP Year will be for ten (10) years. Final distributions from
the Pool funded by the investments of a specific RP Year will be made to
Participants on or before March 15 (or if such date is a Saturday or Sunday, the
next business day) of the tenth year after the RP Year. For example, the final
distribution of returns from investments for RP Year 2008 shall be on or before
March 15, 2018.

Participants’ Percentage Interests

Each Participant’s RP Shares will be determined by the Steering Committee (or by
the Board of Directors Compensation Committee in the case of awards to members
of the Steering Committee or other executive officers).

Distributions

All distributions out of the Pool will be made by March 15 of the year following
the Company’s receipt. Distributions will be paid to Participants only to the
extent returns are received by the Company, subject to the terms herein. If no
returns are received by the Company on the investments allocated for a specific
RP Year, then no distributions will be made in the following year.

 

-3-



--------------------------------------------------------------------------------

Any returns which the Company may receive in the form of stock will be retained
by the Company until such time as the Company, in its sole discretion,
liquidates the stock. The Participants’ percentage interest in the proceeds
realized from the liquidation of such stock will then be paid to the
Participants by March 15 following the year of liquidation.

Payment of any distributions under the Plan may be postponed, reduced and/or
eliminated pursuant to applicable law or regulation or as otherwise determined
by federal and state regulations to which the Company and its Affiliates are
subject, as determined by the Compensation Committee.

The Company will accrue for distributions under the Plan on a quarterly basis
for accounting purposes only. Participants are eligible for distributions only
to the extent that they meet the criteria below under Eligibility for
Distributions.

Eligibility for Distributions

In order to be entitled to receive distributions, Participants must be employed
by the Company or its Affiliates on the date distributions are paid to
Participants, except as otherwise provided herein, and have satisfactory
performance reviews.

A Participant whose performance is unsatisfactory, as determined by such
Participant’s supervisor in his or her reasonable discretion, forfeits any
distributions which the Participant would otherwise have received by the
March 15 following the year of unsatisfactory performance. If the Participant’s
performance improves to satisfactory or above in a subsequent year, the
Participant will again become eligible to receive distributions under the Plan
for such subsequent year or years. Such RP Shares may also be deemed by the
Steering Committee or Compensation Committee as Suspended RP Shares as defined
above.

NO ASSURANCES OF DISTRIBUTIONS

No assurances will be made by the Company or any of its Affiliates to any
Participant as to payment of any distributions. No Participant may have any
claim against the Company in the event such Participant does not receive a
distribution (for example, no distribution is made because the Company did not
realize any returns from the designated investments and amounts; or the
Participant does not otherwise meet the criteria specified above under
Eligibility for Distributions).

TERMINATION OF EMPLOYMENT

Participants must be employed by the Company on the date the distributions are
actually paid. A Participant who terminates employment with the Company forfeits
his or her interest in the Plan, whether or not accrued. A transfer of
employment between the Company and its Affiliates shall not be deemed a
termination of employment. Exceptions may only be made with the written approval
of the Chief Executive Officer of the Company. Exceptions for members of the
Steering Committee or other executive officers may only be made with the
approval of the Board of Directors Compensation Committee.

PRIOR YEAR PLANS

This restatement of the Plan establishes the rights and benefits of Participants
beginning on January 1, 2008. The rights and benefits of an employee who was a
participant in the Plan in a prior RP Year shall be determined under the terms
of the Plan in effect for the applicable RP Year.

 

-4-



--------------------------------------------------------------------------------

WITHHOLDING

The Company will withhold from the payment of any distribution hereunder any
amount required to be withheld for taxes.

NO RIGHTS TO EMPLOYMENT

Nothing in this Plan shall interfere with or limit in any way the right of the
Company or any Affiliate to terminate any Participant’s employment at any time,
nor confer upon any Participant any right to continue in the employ of the
Company or any Affiliate.

NO ASSIGNMENT; CERTAIN RIGHTS OF PARTICIPANTS

Except as otherwise required by applicable law, any interest, benefit, payment,
claim or right of any participant under the Plan shall not be sold, transferred,
assigned, pledged, encumbered or hypothecated by any Participant and shall not
be subject in any manner in to any claims of any creditor of any Participant or
beneficiary, and any attempt to take any such action shall be null and void.
During the lifetime of any Participant, payment of a distribution shall only be
made to such Participant. Notwithstanding the foregoing, the Compensation
Committee may establish such procedures as it deems necessary for a Participant
to designate a beneficiary to whom any amounts would be payable in the event of
any Participant’s death.

To the extent a Participant or other person acquires a right to receive a
distribution hereunder, such right shall be no greater than the right of an
unsecured general creditor of the Company or any Affiliate.

ARBITRATION

Any and all disputes or controversies arising from or regarding the
interpretation, performance, enforcement or termination of the Plan will be
resolved by final and binding arbitration under the procedures set forth in the
Arbitration Procedures and the then existing rules of practice and procedure of
the Judicial Arbitration and Mediation Services, Inc. (or its successor entity).

SUSPENSION, REVISION, AMENDMENT OR TERMINATION OF THE PLAN

The Compensation Committee may, from time to time, suspend, revise, amend or
terminate the Plan and no Participant shall have a vested right to any benefit
under the Plan except with respect to a distribution at the time such
distribution is made.

GOVERNING LAW

The Plan shall be governed by the laws of California.

*    *    *

 

-5-